Moyer, C.J.,
dissenting. The majority holds that the trial court did not abuse its discretion in refusing to allow Jane Doe to have an abortion without parental notification pursuant to R.C. 2151.85, and that to provide a test for juvenile courts to use in determining a minor’s maturity and competence “would clearly involve a legislative function.” For the reasons that follow, I must respectfully dissent.
The lead opinion states that we must determine whether the trial court abused its discretion in finding that ap-. pellant did not prove by clear and convincing evidence that she met the two requirements of the statute, i.e., that she is sufficiently mature and well enough informed to decide whether to have an abortion without parental notification, and/or that parental notification of her desire to have an abortion is not in her best interest.
The plurality then declines “to expand the statutory parameters enacted by the General Assembly, since such expansion would clearly involve a legislative function.” It is the opinion of the plurality that this court should not provide a test for juvenile courts to use as they apply R.C. 2151.85 to specific cases.
It is difficult to imagine a case that would provide this court with a more *140significant opportunity to assist trial courts in exercising their discretion under a statute than this case. Because I believe that an important responsibility of this court is to assist trial courts in applying the statutorily undefined term “sufficiently mature,” I would urge this court to adopt the following factors or indicia of a minor’s maturity: (1) age, (2) overall intelligence, (3) emotional stability, (4) credibility and demeanor as a witness, (5) ability to accept responsibility, (6) ability to assess the future impact of her present choices, (7) ability to understand the medical consequences of abortion and apply that understanding to her decision, and (8) any undue influence by another on the minor’s decision.
These factors are the same factors referred to in Justice Brown’s dissent and that have been adopted by the Superior Court of the Commonwealth of Massachusetts, which has reviewed a parental notification statute similar to R.C. 2151.85.
Regrettably, we have passed an opportunity to assist trial courts of our state in determining the numerous cases that will be filed under a new statute in a difficult area of the law.
If the standards proposed by Justice Brown and by this dissent were to be applied to the facts in this case, I would reverse the judgment of the court of appeals and remand the case to the trial court for further proceedings. I find no evidence in the transcript relating to and no indication that the trial judge considered the question of whether Jane Doe acted under any undue influence by another upon her decision. It is possible to infer that she did not act under undue influence. However, in a case of this nature, it is important that such evidence be direct and that the record reflects that it was considered by the court.